SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

601
KA 10-00661
PRESENT: SCUDDER, P.J., SMITH, CENTRA, LINDLEY, AND MARTOCHE, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                      V                              MEMORANDUM AND ORDER

PAUL R. TENNEY, ALSO KNOWN AS PAUL RYAN TENNEY,
DEFENDANT-APPELLANT.
(APPEAL NO. 1.)


BRIDGET L. FIELD, ROCHESTER, FOR DEFENDANT-APPELLANT.

LAWRENCE FRIEDMAN, DISTRICT ATTORNEY, BATAVIA (MELISSA L. CIANFRINI OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Genesee County Court (Robert C.
Noonan, J.), rendered January 4, 2010. The judgment convicted
defendant, upon his plea of guilty, of grand larceny in the third
degree.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Memorandum: In appeal No. 1, defendant appeals from a judgment
convicting him upon his plea of guilty of grand larceny in the third
degree (Penal Law § 155.35 [1]) and imposing a sentence of a term of
incarceration and, in appeal No. 2, he appeals from a judgment
ordering him to pay restitution in the amount of $108,091.10.
Addressing first appeal No. 1, defendant’s sole contention is that the
sentence is unduly harsh and severe, and we reject that contention.
As for appeal No. 2, defendant waived his sole contention therein,
i.e., that County Court erred in failing to conduct a restitution
hearing, inasmuch as he stipulated to the amount of restitution owed
(see People v Faso, 82 AD3d 1584, 1584-1585, lv denied 17 NY3d 816,
952; People v Brown, 70 AD3d 1378, 1379).




Entered:    June 8, 2012                           Frances E. Cafarell
                                                   Clerk of the Court